DETAILED ACTION 
The present application, filed on 4/2/2019 is being examined under the AIA  first inventor to file provisions. 

The following is a non-final First Office Action on the Merits. Claims 1-10, 12-13 are pending and have been considered below. 

Priority
This application is a 371 of PCT/CN2018/082514 04/10/2018; CHINA 201711341540.6 12/14/2017. The priority is acknowledged.   


Information Disclosure Statement (IDS) 
The information disclosure statement (IDS) submitted on 4/4/2019, 12/4/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, such IDS is being considered by Examiner.    


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, 12-13 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1, Claim 12 and Claim 13 and the therefrom dependent claims are directed respectively to a computer implemented method, to a system and to computer executable instructions stored on a non-transitory storage medium. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1, (which is repeated in Claims 12, 13) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: inputting the valid meteorological prediction data feature into an icing prediction model; outputting an icing prediction result by the icing prediction model.  
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting generic computer components, nothing in the claim element precludes the steps from practically being performed in the mind. For example, “inputting the valid meteorological prediction data feature into an icing prediction model,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or manually, by plugging into a formula the obtained meteorological data. Similarly, the limitation of “outputting an icing prediction result by the icing prediction model,” in the context of this claim, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or manually, by reading and providing the results of the calculation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the “Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: extracting a valid meteorological prediction data feature of a target wind turbine. 
When considered individually, these additional claim elements represent general receipt and transmission claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(C) Finally, recited computing elements, i.e. one processor; one memory are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

A) remaining elements of the independent claims are directed to: extracting a valid meteorological prediction data feature of a target wind turbine. 
When considered individually, these additional claim elements represent general receipt and transmission claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

(C) Finally, the recited computing elements of the independent claims are: one processor; one memory. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 2 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: obtaining global meteorological data; obtaining geographic information; extracting the valid meteorological prediction. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 5 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: obtaining a topographic feature and a climatic feature; determining the global meteorological data. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data” “sorting information”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 6 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: obtaining a historical meteorological prediction data feature and a historical icing flag of the target wind turbine; establishing the icing prediction model. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data” “sorting information”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 7 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: dividing the input information into a training data set; training, by a supervised machine learning method, the training data set; performing a test on the trained training data set; establishing the icing prediction model. When considered individually, these additional claim elements are "well-understood, routine and conventional computing functions" (see MPEP 2106.05(d)) {see at least US 10,540,607 to Oldridge et al; US 2015/0178639m to Martin et al}
Dependent Claim 8 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: clustering the plurality of the target wind turbines of the first type as the training data set; determining the input information of the wind turbines of the first type as the training data set; determining the input information of the wind turbines of the second type as the test data set. {see at least US 10,540,607 to Oldridge et al; US 2015/0178639m to Martin et al}
In addition, dependent Claim 8 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: clustering the input information of the target wind turbine in a first period into the training data set; clustering the input information of the target wind turbine in a second period into the test data set. {see at least US 10,540,607 to Oldridge et al; US 2015/0178639m to Martin et al} 
Dependent Claim 9 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: obtaining a topographic feature and a climatic feature; obtaining historical global meteorological data; extracting the historical meteorological prediction data feature from the historical global meteorological data. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 10 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determining whether a temperature and humidity meet an icing condition; determining whether an operating parameter of the target wind turbine is abnormal; obtaining the historical icing flag of the target wind turbine. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data” “sorting information”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claims 3-4 are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the meteorological prediction data feature; the extracting of valid meteorological prediction data feature. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig7 and [0116]-[0119], including among others: cpu; rom; ram, i/o interface; input section; output section; storage section; communication section; driver; removable medium. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-10, 12-13 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 
Claim 13 is rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter.

Independent claim 13 references a “computer-readable storage media.”  Per analysis of the applicant’s specification, this claim is claiming the equivalent of a computer-readable medium or computer program product, regardless of the use of the word "media."  The claim does not include a statutory non-transitory computer readable (storage) medium and is seen as functional descriptive material (software per se).  The broadest reasonable interpretation of any computer-readable medium includes “signals” and "carrier waves".  Signals are not a statutory type of storage media (In re Nuijten, 84 USPQ2d 1495 and “Subject Matter Eligibility of Computer Readable Media” at http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf). 
   	According to "Kappos memo dated 1/26/2010", in the absence of a definition in the specification explicitly excluding transitory propagating/transmission type memory media, the broadest reasonable interpretation of "computer readable recording media" is interpreted to include both "non-transitory tangible media" and "transitory propagating signals" medium where the latter renders the claim non-statutory. In this case, the specification language does not explicitly exclude transitory propagating/transmission type memory media, and therefore according to its broadest reasonable interpretation would include propagation media. "'Kappos 1/26/2010" directs the patent community to overcome 101 rejections of this nature by amending the claim language to add the limitation "non-transitory" to the claim, for example "computer-readable non- transitory storage media". 
The claims should therefore be amended to direct the claims specifically to the storage device by adding "non-transitory" to "computer-readable storage media."  Examiner therefore requests that Applicant amends claim 13 to meet the requirements for patentable statutory subject matter under 35 U.S.C. 101.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-7, 9-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Creagh et al (US 2012/02264850, in view of Elkabetz et al (US 2019/0339416).  
Regarding Claims 1, 12, 13 – Creagh discloses: A method for predicting icing on a wind turbine generator system, comprising: 
	inputting the valid meteorological prediction data feature into an icing prediction model for predict icing information; and {see at least [0043] models for predicting ice formation}  
	outputting an icing prediction result by the icing prediction model in response to the input. {see at least [0043] predicting ice formation}  

Creagh does not disclose, however, Elkabetz discloses: 
	extracting a valid meteorological prediction data feature of a target wind turbine based on geographic information of the target wind turbine; {see at least [0119] forecasted weather parameter inputs}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Creagh to include the elements of Elkabetz.  One would have been motivated to do so, in order to provide the ice prediction model the necessary input data to work.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Creagh evidently discloses creating and providing ice prediction results.  Elkabetz is merely relied upon to illustrate the functionality of extracting meteorological ice prediction data in the same or similar context.  As best understood by Examiner, since both creating and providing an ice prediction result, as well as extracting meteorological ice prediction data are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Creagh, as well as Elkabetz would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Creagh / Elkabetz. 

Regarding Claim 2 – Creagh, Elkabetz discloses the limitations of Claim 1. Creagh further discloses:  wherein the extracting a valid meteorological prediction data feature of a target wind turbine based on geographic information of the target wind turbine comprises: 
	obtaining global meteorological data of a target wind farm where the target wind turbine is located; {see at least [0042] wind forms within cold climate regions (reads on global meteo conditions)}  
	obtaining geographic information of each of wind turbines in the target wind farm; and {see at least fig3, location known - yes}  
	extracting, from the global meteorological data based on the geographic information of each of the wind turbines, the valid meteorological prediction data feature associated with an icing of each of wind turbines. {see at least fig3 estimate future weather efor}  

Regarding Claim 3 – Creagh, Elkabetz discloses the limitations of Claim 1. Creagh further discloses:  
	wherein the valid meteorological prediction data feature comprises: an original feature of meteorological data and/or a processed feature obtained by processing the original feature of the meteorological data. {see at least [0042] severe weather conditions; [0083] variable “g” as a function of temperature, wind humidity}  

Regarding Claim 5 – Creagh, Elkabetz discloses the limitations of Claim 2. Creagh further discloses: wherein the obtaining global meteorological data of a target wind farm where the target wind turbine is located comprises: 
	obtaining a … and a climatic feature of the target wind farm; and {see at least [0031] collecting input data (wind speed, temperature, humidity)}  
	determining the global meteorological data comprising a parameterization scheme based on the … and the climatic feature, to perform a numerical weather prediction for the target wind farm. {see at least [0001] predictive model; [0024]-[0030] ice prediction model, ice was present of absent; [0079] probability of ice event; [0085] probability as to ice formation. The claim element “to perform a numerical weather prediction for the target wind farm” consists entirely of language disclosing at most a reason to have performed earlier method steps (intended use or field of use), but which imparts neither structure nor functionality to the claimed method, so it is considered but given no patentable weight. (see MPEP 2111.05, MPEP 2114 and authorities cited therein).  The reference is provided for the purpose of compact prosecution.}    

Elkabetz further discloses: 
	… topographic feature … {see at least fig3, rc517, [0070], [0079], topographic map, topographic elements; [0119] terrain characteristics (reads on topography) used for prediction model}

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Creagh, Elkabetz to include additional elements of Elkabetz.  One would have been motivated to do so, in order to provide the model machine more relevant data to better predict icing.  In the instant case, Creagh, Elkabetz evidently discloses creating and providing ice prediction results.  Elkabetz is merely relied upon to illustrate the additional functionality of topographic features in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 6 – Creagh, Elkabetz discloses the limitations of Claim 1. Creagh further discloses:  
	obtaining a historical meteorological prediction data feature and a historical icing flag of the target wind turbine in advance; and {see at least [abstract], [0001] historical data; fig3 future weather of Standard Table; [0024]-[0030] establish if ice was present or absent}  
	establishing the icing prediction model for outputting predicted icing information based on input information comprising the historical meteorological prediction data feature and the historical icing flag. {see at least [0001] predictive model; [0024]-[0030] ice prediction model, ice was present of absent; [0079] probability of ice event; [0085] probability as to ice formation}  


Regarding Claim 7 – Creagh, Elkabetz discloses the limitations of Claim 6. Elkabetz further discloses:  wherein the establishing the icing prediction model for outputting predicted icing information based on an input comprising the historical meteorological prediction data feature and the historical icing flag comprises: 
	dividing the input information into a training data set and a test data set; {see at least [0117] train data, test data}  
	training, by a supervised machine learning method, the training data set; {see at least fig4, rc677, [0117]}  
	performing a test on the trained training data set by using the test data set to obtain a test result; and {see at least [0117] The claim element “to obtain a test result” consists entirely of language disclosing at most a reason to have performed earlier method steps (intended use or field of use), but which imparts neither structure nor functionality to the claimed method, so it is considered but given no patentable weight. (see MPEP 2111.05, MPEP 2114 and authorities cited therein).  The reference is provided for the purpose of compact prosecution.}  
	establishing the icing prediction model based on the test result. {see at least [0117]-[0119]}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Creagh, Elkabetz to include additional elements of Elkabetz.  One would have been motivated to do so, in order to make the model fit for purpose. In the instant case, Creagh, Elkabetz evidently discloses creating and providing ice prediction results.  Elkabetz is merely relied upon to illustrate the additional functionality of training and testing the model in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 9 – Creagh, Elkabetz discloses the limitations of Claim 6. Creagh further discloses:  wherein the obtaining the historical meteorological prediction data feature of the target wind turbine comprises: 
	obtaining a … and a climatic feature of a target wind farm where the target wind turbine is located; {see at least [0031] collecting input data (wind speed, temperature, humidity}  
	obtaining historical global meteorological data of the target wind farm; and {see at least [abstract], [0001] historical data; fig3 future weather of Standard Table; [0024]-[0030] establish if ice was present or absent}   
	extracting the historical meteorological prediction data feature from the historical global meteorological data based on the … and the climatic feature. {see at least [0001] predictive model; [0024]-[0030] ice prediction model, ice was present of absent; [0079] probability of ice event; [0085] probability as to ice formation}  

Elkabetz further discloses: 
	… topographic feature … {see at least fig3, rc517, [0070], [0079], topographic map, topographic elements; [0119] terrain characteristics (reads on topography) used for prediction model}

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Creagh, Elkabetz to include additional elements of Elkabetz.  One would have been motivated to do so, in order to provide the model machine more relevant data to better predict icing.  In the instant case, Creagh, Elkabetz evidently discloses creating and providing ice prediction results.  Elkabetz is merely relied upon to illustrate the additional functionality of topographic features in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 10 – Creagh, Elkabetz discloses the limitations of Claim 6. Creagh further discloses:  wherein the obtaining the historical icing flag of the target wind turbine comprises: 
	determining whether a temperature and humidity meet an icing condition; {see at least [0074], [0082]}  
	determining whether an operating parameter of the target wind turbine is abnormal in a case that the temperature and the humidity meet the icing condition; and {see at least [0074], [0082]}    
	obtaining the historical icing flag of the target wind turbine in a case that the operating parameter of the target wind turbine is abnormal. {see at least [0074], [0082]}    


Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Creagh et al (US 2012/02264850, in view of Elkabetz et al (US 2019/0339416), in further view of Jin et al (US 2017/0082335).  
Regarding Claim 4 – Creagh, Elkabetz discloses the limitations of Claim 1. Creagh, Elkabetz does no disclose, however, Jin discloses:  
	wherein the extracting a valid meteorological prediction data feature of a target wind turbine based on geographic information of the target wind turbine is executed by one or more of the following methods: an inverse distance weighting interpolation method, a modified Shepard's method, a bilinear interpolation method, a natural neighbor interpolation method, and a moving average method. {see at least [0025] meteorological prediction … moving average}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Creagh, Elkabetz to include the elements of Jin.  One would have been motivated to do so, in order to utilize an efficient processing algorithm for calculating a prediction.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Creagh, Elkabetz evidently discloses creating and providing ice prediction results.  Jin is merely relied upon to illustrate the functionality of average moving prediction method in the same or similar context.  As best understood by Examiner, since both creating and providing ice prediction results, as well as average moving prediction method are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Creagh, Elkabetz, as well as Jin would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Creagh, Elkabetz / Jin. 


Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Creagh et al (US 2012/02264850, in view of Elkabetz et al (US 2019/0339416), in further view of Herzog et al (US 2018/0320658).  
Regarding Claim 8 – Creagh, Elkabetz discloses the limitations of Claim 6. Creagh further discloses: wherein the dividing the input information into a training data set and a test data set comprises the following steps:
in a case where there is only one target wind turbine, the method comprises: 
	clustering the input information of the target wind turbine in a first period into the training data set, and {see at least [0025] input information at a set point in time}  
	clustering the input information of the target wind turbine in a second period into the test data set. {see at least [0025] input information at a different point in time (reads on second point in time} 

Elkabetz further discloses 
in a case where there is a plurality of target wind turbines, the method comprises: 
	determining the input information of the … as the training data set; and {see at least fig4, rc677, [0117]-[0119] training data, test data}  
	determining the input information of the … as the test data set; or {see at least fig4, rc677, [0117]-[0119] training data, test data}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Creagh, Elkabetz to include additional elements of Elkabetz.  One would have been motivated to do so, in order to train the model and perform the modeling.  In the instant case, Creagh, Elkabetz evidently discloses creating and providing ice prediction results.  Elkabetz is merely relied upon to illustrate the additional functionality of a training data set and a test data set in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Creagh, Elkabetz does not disclose, however, Herzog discloses:  
	clustering the plurality of the target wind turbines based on topographic conditions and/or meteorological conditions of the plurality of the target wind turbines to generate wind turbines of a first type and wind turbines of a second type;  {see at least fig7, rc7089, rc710, [0130]-[00131] turbine clusters. The claim element “to generate wind turbines of a first type and wind turbines of a second type” consists entirely of language disclosing at most a reason to have performed earlier method steps (intended use or field of use), but which imparts neither structure nor functionality to the claimed method, so it is considered but given no patentable weight. (see MPEP 2111.05, MPEP 2114 and authorities cited therein).  The reference is provided for the purpose of compact prosecution.}  
	… wind turbines of the first type … {see at least fig7, rc708, [0130]-[0131] wind turbines first type}
	… wind turbines of the second type … {see at least fig7, rc710, [0130]-[0131] wind turbines second type}

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Creagh, Elkabetz to include the elements of Herzog.  One would have been motivated to do so, in order to create a classification for the input data.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Creagh, Elkabetz evidently discloses creating and providing ice prediction results.  Herzog is merely relied upon to illustrate the functionality of clustering wind turbines based on type in the same or similar context.  As best understood by Examiner, since both creating and providing ice prediction results, as well as clustering wind turbines based on type are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Creagh, Elkabetz, as well as Herzog would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Creagh, Elkabetz / Herzog. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  
US 20110089692 A1	2011-04-21	66	Girardin; Hugues	System and Method for Controlling a Wind Turbine
US 8606418 B1	2013-12-10	24	ENGLER J J et al.	System for controlling wind turbine, has weather radar unit that generates weather data, and electronic processor that selects solution for controlling operation of turbine based on fitness evaluation
EP 2826993 A1	2015-01-21	15	BHATIA RAMON et al.	Wind energy plant rotor blade de-icing method and wind energy plant rotor blade de-icing system
WO 2019086287 A1	2019-05-09	36	SCHAUSS THOMAS et al.	METHOD FOR FORECASTING THE YIELD OF A WIND FARM UNDER ICING CONDITIONS
EP 2631471 A1	2013-08-28	11	THOMSEN KIM	Wind park
CA 2856825 A1	2015-01-17	27	BACKS A et al.	Method for deicing rotor blade of wind turbine, involves providing modular heating element with temperature sensor, and deactivating rotor blade deicing system in case of corresponding increase and variation of temperature
WO 2008046215 A1	2008-04-24	114	GIRARDIN H	Wind turbine controlling system, has calculator calculating overall icing probability from meteorological signals, and controller stopping wind turbine when overall icing probability is greater than icing tolerance



Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622